                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LOUIE F. SEDILLO,

       Plaintiff,

v.                                                                        No. 18-cv-0616 RB/SMV

HENRY CHAVEZ, CHRISTOPHER GALLAGOES,
NIKOLUS ORTEGA, ANTHONY ALFERO, and
KENNETH SMITH,

       Defendants.

                    ORDER ON MOTION TO SUMMONS DEFENDANTS

       THIS MATTER is before the Court on Plaintiff’s Motion to Summons Defendants and

Serve Them with Civil Suite [sic] [Doc. 15], filed on September 5, 2019. The Court denies the

Motion without prejudice as premature.

       Because Plaintiff is a prisoner proceeding pro se, the Court is obligated to conduct a

preliminary screening of the Complaint. See 28 U.S.C. § 1915A (2018). Whenever a prisoner

brings a civil action against government officials, the Court is obligated to screen the prisoner’s

complaint or petition. Id. Section 1915A states:

       (a) Screening.—The court shall review, before docketing, if feasible or, in any
       event, as soon as practicable after docketing, a complaint in a civil action in which
       a prisoner seeks redress from a governmental entity or officer or employee of a
       governmental entity.
       (b) Grounds for dismissal.—On review, the court shall identify cognizable claims
       or dismiss the complaint, or any portion of the complaint, if the complaint—
               (1) is frivolous, malicious, or fails to state a claim upon which relief may be
               granted; or
               (2) seeks monetary relief from a defendant who is immune from such relief.
Id. § 1915A(a), (b). The Court has a similar obligation to screen the complaint when a pro se

plaintiff is proceeding without prepayment of fees and costs under 28 U.S.C. § 1915(e)(2):

       Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
       court shall dismiss the case at any time if the court determines that—
               (A) the allegation of poverty is untrue; or
               (B) the action or appeal—
                       (i) is frivolous or malicious;
                       (ii) fails to state a claim on which relief may be granted; or
                       (iii) seeks monetary relief against a defendant who is immune from
                       such relief.

Id. § 1915(e)(2). Requests for service of process, discovery, and submissions of proof are

premature and unavailable prior to the Court’s completion of its screening obligation. See Jones

v. Bock, 549 U.S. 199, 213–14 (2007). If Plaintiffs’ Complaint is not dismissed on initial

screening, the Court will enter further orders governing service of process, discovery, and

scheduling.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Summons Defendants and

Serve Them with Civil Suite [sic] [Doc. 15] is DENIED without prejudice as premature.

       IT IS SO ORDERED.


                                                    _____________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge




                                                2
